Citation Nr: 0103853	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO.  
The Board remanded the issues in December 1999 for additional 
development.


FINDINGS OF FACT

1.  In November 1990, the RO denied the veteran's original 
claims of service connection for back and left knee 
disorders, but the veteran did not appeal in a timely fashion 
from that decision.  

2.  In the December 2000 Supplemental Statement of the Case, 
the RO determined that new and material evidence had not been 
submitted to reopen her claims of service connection for back 
and left knee disorders.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the November 
1990 rating determination.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claims of service connection for back and 
left knee disorders.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1990, the RO denied the veteran's original claims 
of service connection for back and left knee disorders.  In 
December 1990, the veteran was notified of that decision as 
well as her appellate rights; however, she failed to file a 
timely appeal.  

In November 1992, the RO denied the veteran's request to 
reopen the claims of service connection for back and left 
knee disorder.

In November 1993, the veteran submitted claims of service 
connection which included the back and knees. 

In a July 1994 rating action, the RO did not address whether 
new and material evidence had been submitted to reopen claims 
for service connection for back and left knee disorders.  
Instead, the RO mentioned the prior denials and proceeded to 
essentially adjudicate these claims on the full merits.  
Furthermore, the RO did not provide the veteran with a 
listing or discussion of the pertinent laws, regulations and 
legal precedent governing the reopening of finally disallowed 
claims in either the April 1995 Statement of the Case (SOC) 
or in the June 1999 Supplemental Statement of the Case 
(SSOC).  

In September 1999, the Board remanded these issues with 
instructions that the RO adjudicate the issues of whether new 
and material evidence had been submitted to reopen claims of 
service connection for back and knee disabilities.  The RO 
was also instructed to provide her an appropriate SOC/SSOC 
containing a discussion of the correct legal standard for 
reopening finally disallowed claims

In December 2000, the RO issued a SSOC to the veteran 
notifying her that the claims regarding the back and left 
knee had not been reopened as she had not submitted new and 
material evidence to reopen her claims.  The SSOC set forth 
the pertinent laws and regulations regarding her claim.  The 
veteran was also notified of her appellate rights, but she 
did not enter a timely appeal therefrom.   

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2000).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the November 1990 rating decision, the decision became 
final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the November 1990 RO 
decision includes both private and VA outpatient treatment 
records showing treatment for back pain.  A December 1991 VA 
outpatient treatment record shows that the veteran reported 
back pain after lifting heavy boxes one week earlier.  The 
assessment included muscle strain.  An undated VA Medical 
Certificate shows that she reported an eight year history of 
back pain.  A December 1993 private medical statement noted 
that the veteran reported a five year history of backache 
which she related to military service.  A February 1994 VA 
outpatient record shows that she reported that she injured 
her back in 1981-82 when she jumped out of a plane and had a 
bad landing.  She indicated that she was seen by doctors.  
She reported that she had back pain since that injury.  

Also submitted are private and VA medical records shows 
treatment for left knee pain.  An undated private hospital 
record shows that the veteran reported that she hurt her left 
knee in 1981 and was given physical therapy.  She reported 
that the pain resolved but had returned and hurt when 
ambulating.  The diagnosis included that of knee pain, likely 
musculoskeletal in nature.  

The Board finds that new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the November 1990 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claims of service connection for back 
and left knee disorders.  


ORDER

As new and material evidence has been received to reopen the 
claims of service connection for back and left knee 
disorders, the appeal is allowed to this extent subject to 
further action as discussed hereinbelow.  


REMAND

In view of the above determination that the veteran's claims 
of service connection for back and left knee disorders are 
reopened, the RO, consistent with the principles set forth in 
Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety.  

On November 9, 2000, the President signed H.R. 4864, the 
"Veterans Claims Assistance Act of 2000."  The purpose of 
this bill is to reverse the decision of the Court in Morton 
v. West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that she 
suffers from back and left knee disorders due to disease or 
injury in service.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed back and left knee disorders.  In addition, 
any other pertinent medical records should be obtained for 
review by the examiner in connection with the examination.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated her for back 
and left knee disabilities, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support her 
application for benefits.  This should 
include asking her to provide all 
competent evidence to support her 
assertions that she suffers from back and 
left knee disabilities due to disease or 
injury that was incurred in or aggravated 
by service.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back and left 
knee conditions.  All indicated tests 
must be conducted.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
claimed back and left knee disorders.  
Based on a review of the case, the 
examiner should provide an opinion, with 
adequate rationale, as to the likelihood 
that the veteran has current back and 
left knee disorders that are due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claims of service connection for back and 
left knee disorders based on the 
evidentiary record in its entirety.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and her representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 



